FILED iN
                                                                    i8TcquareF appeals
                                                                      HOUPTON TEXAS

                                                                      FEB 27 2015
                                                                    CHRISTOPHER
                                                                      qiSIOPHER aA PRINE




.7o ^ccj o/u* + £/( AS P* l*u tJLC&e Jfc Suck t&S ^Oif cfts& j-fcxy tk*rfJ2-

hcU) /n^-uy d-i 4>j-cK,t '"4rt(c feu.. cJ^-ty MacA fa~ ^cro-r~
                                                            reus

                                                       StjfC&uLs
                                                                       )
                                                                      G&^mL
                                               ildLo,A jnddxeif ftUt&ftcb*at
                                              7dU~7K?& ?Jd¥¥d

                                             3oBe ?hn 3S-/                                   .0
                                   c>-

•si
-J                   p p           0
o
o
to
                     O         p
Q                    -f"> o.
(P
(P
:i>       ^ ^ ^__
U)        ^ ? *>                    b

           t §
      ^ ^ C=r •+
      " J"
      o
                                       5>
      SO

          /
              -T-i
                         -r-
                                        ?              ••••
                                                     ,.fs.

                                        i.
      o               !!>
                      t»>
                                                     ...-




      «t^                                    --.      •"'




      «~v
                     3"-.                    --.
                                                      X
                     Ck                              '-..•
                                                     ;••'
                                                 :
                                             -




                                             •"
                                                     5